DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 02/28/2022 regarding application 16/431,665. In Applicant’s amendment:
Claims 1, 5-6, 10, 14-15 and 19-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 02/28/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see pages 8-12, filed on 02/28/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
4.		Applicant’s arguments, see pages 10-11, filed on 03/09/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-20 have been fully considered and is found not persuasive. 
		The 35 U.S.C. § 103 Claim Rejections of Claims 1-20 from the previous non-final office action dated on 09/27/2021 is amended according to a new ground of rejection. Therefore, this argument is moot. 

Response to 35 U.S.C. § 101 Arguments
5. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully considered but they are found persuasive (see Applicant Remarks, Pages 8-12, dated 02/28/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-20 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 8-10, dated 02/28/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “generating, based on the first order 	and/or the one or more first order actions, one or more first order metrics, the one or more first 	order metrics including key performance indicators derived from the first order and/or the first 	order actions” & “generating a multi-tiered subscription data object, the multi-tiered subscription 	data object containing a first tier, a second tier and a third tier, the first tier including the first 	order, the second tier including the one or more first order actions, and the third tier including 	the one or more first order metrics”] not a clear and deliberate technological solution 	improving the computer itself or another technological field (see comparison to the 	unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal 	Circuit, 	115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 	2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
	Applicant asserts that based on the amendments to Independent Claims 1, 10 and 19 that the claims represent data storage mechanisms to support reduced bandwidth demands and to improve organization of information in the data storage device. Examiner respectfully disagrees. Examiner states that Applicant has not tied into and amended the claims (e.g., in particular with reference to Independent Claims 1, 10 and 19) to corroborate technically how the data storage mechanisms are able to support reduced bandwidth demands and to improve organization of information in the data storage device.
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
	After gleaning through Applicant’s Specification, paragraph [0041] states the following:
“In some embodiments, the multi-tenant system 102 includes special purpose APis (e.g., service provider interfaces) utilizing this structure for downstream linkages. For example, an API detailing the billed and unbilled portion of an order may be implemented. An API that details the linkage, for a given invoice, of invoice items to the originating orders 208 and order actions 210 may be implemented. This latter API may be vital for revenue recognition and may be something impossible for larger systems (e.g., Oracle-based systems) to replicate for subscriptions. The example portion 200 of the multi-tenant system 102 may use a modern, special purpose user interface to effectively allow user order entry and changes, creating these order actions and exposing their effects to the user. By utilizing this multi-tiered subscription data object 206 structure of orders 208, order actions 210, and order metrics 212, the example portion 200 of the multi-tenant system 102 can maintain a record of every single event that could have occurred on a subscription and its associated impact, thereby enabling computationally efficient and accurate financial metrics reporting and support for downstream financial systems” (emphasis added).
	Based on Applicant’s Specification paragraph [0041], to corroborate Applicant’s assertion, Examiner suggests to Applicant to amend Independent Claims 1, 10 and 19 to reflect (1) the multi-tenant system 102 includes (2) special purpose APIs (e.g., service provider interfaces) utilizing this structure for downstream linkages and (3) special purpose user interface to effectively allow user order entry and changes, creating these order actions and exposing their effects to the user. amend Independent Claims 1, 10 and 19 and show how the (4) order metrics are automatically pre-generated. Examiner suggests to incorporate these four elements or features underlined as shown above into Independent Claims 1, 10 and 19 (emphasis added).
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, Independent Claims 1, 10 and 19 contains a few specific limitations which amounts to (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such (e.g., “memory”, “one or more processors”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
(B).	Applicant argues that Claims 1-20 contain additional elements that constitute significantly more than the abstract idea under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 11-12, dated 02/28/2022). Examiner respectfully disagrees.
	In response, Examiner notes that Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that one or more processors” (see Applicant’s Specification ¶ [0026] & ¶ [0069]), “memory” (see Applicant’s Specification ¶ [0070-0071]), “input devices” (see Applicant’s Specification ¶ [0072]), a “client device” (see Applicant’s Specification ¶ [0027]), a “communication network” (see Applicant’s Specification ¶ [0073]) & “databases” (see Applicant’s Specification [0031]). The additional elements of (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object” & “object-oriented database of the system”) in conjunction with the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, Independent Claims 1, 10 and 19 contains a few specific limitations which amounts to (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “memory”, “one or more processors”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793. F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Recording a customer’s order, in light of MPEP § Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner cites US PG Pub (US 2013/0138485 A1) to Zou:
Zou at Specification ¶ [0030]: “However in the case of the present SBMS, because the charge objects can be general defined without being associated with specific dates or time periods, the SBMS allows a merchant to use, and reuse, a relatively limited set of charge objects to customize its subscription charging options to meet particular merchant and/or customer needs.”
Zou at Specification ¶ [0051]: “It should be understood that the present invention as described above can be implemented in the form of control logic using computer software in a modular or integrated manner. Based on the disclosure and teachings provided herein, a person of ordinary skill in the art will know and appreciate other ways and/or methods to implement the present invention using hardware and a combination of hardware and software.”
Zou at Specification ¶ [0052]: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely a “system” or an “apparatus” (Claims 1-9), a “method” or a “process” (Claims 10-18) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20).
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“”;
“”;
“receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions”;
“generating, based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions”;
“generating a multi-tiered subscription data object, the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics”;
“storing the multi-tiered subscription data object ”;
receiving a first request for a first report”;
“retrieving at least a portion of the multi-tiered subscription data object ”;
“generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports”;
“presenting the one or more first multi-tiered subscription object reports”
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic practices and/or (2) commercial interactions (including sales activities and/or business relations).
	According to MPEP § 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.
That is, other than reciting (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object” & “data storage device”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic practices and/or (2) commercial interactions (including sales activities and/or business relations).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “one or more processors” & “data storage device”) does not take the claims out of “Certain Methods of Organizing Human Activities” Grouping.
Dependent Claims 2-9, 11-18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors”;
“memory storing instructions that, when executed by the one or more processors, cause the computing system to perform”;
“receiving a first order, the first order being associated with a subscription, and the first order being associated with one or more first order actions”;
“generating, based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions”;
“generating a multi-tiered subscription data object, the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics”; 
“storing the multi-tiered subscription data object in a data storage device”;
“receiving a first request for a first report”;
“retrieving at least a portion of the multi-tiered subscription data object from the data storage device”;
“generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports”;
“presenting the one or more first multi-tiered subscription object reports”
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing § 2106.05 (h)).
Additionally and/or alternatively, Independent Claims 1, 10 and 19 contains a few specific limitations which amounts to (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such (e.g., “memory”, “one or more processors”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “one or more processors” (see Applicant’s Specification ¶ [0026] & ¶ [0069]), “memory” (see Applicant’s Specification ¶ [0070-0071]), “input devices” (see Applicant’s Specification ¶ [0072]), a “client device” (see Applicant’s Specification ¶ [0027]), a “communication network” (see Applicant’s Specification ¶ [0073]) & “databases” (see Applicant’s Specification [0031]). The additional elements of (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object” & “object-oriented database of the system”) in conjunction with the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to  “memory”, “one or more processors”, “data storage device” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, Independent Claims 1, 10 and 19 contains a few specific limitations which amounts to (1) necessary data gathering (e.g., “receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “memory”, “one or more processors”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) 
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793. F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Recording a customer’s order, in light of MPEP § 2106.05 (d) ii citing among others: Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner cites US PG Pub (US 2013/0138485 A1) to Zou:
Zou at Specification ¶ [0030]: “However in the case of the present SBMS, because the charge objects can be general defined without being associated with specific dates or time periods, the SBMS allows a merchant to use, and reuse, a relatively limited set of charge objects to customize its subscription charging options to meet particular merchant and/or customer needs.”
Zou at Specification ¶ [0051]: “It should be understood that the present invention as described above can be implemented in the form of control logic using computer software in a modular or integrated manner. Based on the disclosure and teachings provided herein, a person of ordinary skill in the art will know and appreciate other ways and/or methods to implement the present invention using hardware and a combination of hardware and software.”
Zou at Specification ¶ [0052]: “Any of the software components, processes or functions may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to Prior Art Arguments
9.		Applicant’s prior art arguments with respect to Claims 1-20 have been fully considered, 	but are moot in view of the new grounds of rejection (see Applicant Remarks, Pages 12-13, 	dated 02/28/2022).
		In response, Examiner maps the concept of “generating, based on the first order and/or 	the one or more first order actions, one or more metrics, the one or more first order metrics 	including KPIs derived from the first order and/or the first order actions” to the Zou reference 	(US 2013/0138485 A1). Particularly, the first order actions are defined as shown in Applicant’s 	Specification ¶ [0022] for example (e.g., installation charges and/or monthly recurring charges of 	subscription of a particular service such as a cable television service or a phone service).  The one 	or more metrics according to Applicant’s Specification ¶ [0022] is defined as monthly recurring 	revenue (MRR) for order(s), order action(s) and/or subscription(s); total contract value(s) (TCV) 	for order(s), order action(s), and/or subscription(s); and/or the like.
		Therefore, the Zou reference (US 2013/0138485 A1) teaches the limitation “generating, 	based on the first order and/or 	the one or more first order actions” -> Zou notes that each 	offered product 	(or service) 304 may be associated with one or more rate plans 308. A rate plan 	may include one or more types of associated charge objects 312, including one-time 	charges, recurring charges, usage charges, overage charges and discounts, among other 	exemplary charge objects. A subscription customer account 316 may be associated with one or For example, suppose that a 	charge 	event associated with a 	monthly recurring charge is generated for the period Mar. 1, 2011 	through Mar. 	31, 2011. Then 	the “processed through” date for the recurring charge may be set 	to Mar. 1, 2011 and the “charged through” date may be set to Mar. 31, 2011. 	When a
 	corresponding charge event for the month of April is generated, the “processed through” and 	“charged through” dates may be advanced to Apr. 1, 2011 and Apr. 30, 2011, respectively. 	As will be apparent to one of skill in the art, the differing “charged through” date can have 	consequences for determining and/or 	forecasting revenue and other financial statistics and/or 	metrics.”
		Additionally, Zou at ¶ [0049] teaches the one or more first order metrics including KPIs 	derived from the first order and/or the first order actions -> “In accordance with at least one 	embodiment of the invention, such a data model further facilitates efficient and effective 	determination of financial metrics such as monthly recurring revenue (MRR), total contract value 	(TCV), total invoice amount and annual contract value. For example, such metrics may be 	determined based on charge segments, and rolled up through to the charge, subscription and/or 	amendment, and account levels. Reliable determination of such metrics is not insignificant, since 	product vendor business decisions can depend on resultant values.)
		Also the limitation(s) of generating a multi-tiered subscription data object, the multi-	tiered subscription data object containing a first tier, a second tier and a third tier, the first tier 	including the first order, the second tier including the one or more first order actions, and the 	third tier including the one or more first order metrics is taught by Zou. 
		Specifically, Zou at ¶ [0025] & Figs. 3-4. Zou notes that the first tier includes product A, 	the second tier of the first order action includes amendment (e.g., that is the subscription product 	amendment) and the third tier which includes one or more first order metrics includes the start 	date, the end date and the new end date as shown at Fig. 3. See also ¶ [0032]: “Fig. 4 by way of 	example, exemplary embodiments of the SBMS may include components, such as a billing 	engine 400, similar to the billing agent depicted in Fig. 2, which may generate charge events in 	accordance with the subscription billing management model shown in FIG. 3. Suppose that a one 	year subscription 408 begins on Jan. 1, 2014 and is billed at a flat-fee per month and provides for 	an introductory rate of $100 per month for the first two months, then increases to the standard 	monthly rate of $200 per month for the remainder of the of the subscription. The subscription 	model may include an introductory rate charge object 412 and a flat fee per period charge 	object 416.”)
		Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) 	because they 	amount to a general allegation that the claims define a 	patentable invention without 	specifically pointing out how the language of the claims patentably distinguishes them from the 	references.

Claim Rejections - 35 USC § 103
10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.		Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2013/0138485 A1) to Zou, and in view of US Patent Application (US 2017/0236217 A1) to Suggula.
		Regarding Independent Claim 1, Zou system for providing tiered subscription data storage in a multi-tenant system teaches the following:
	- one or more processors (see at least Zou: ¶ [0050] & Fig. 7. Zou notes one or more processors shown in Fig. 7 item 720 “one or more processors”.)
	- memory storing instructions that, when executed by the one or more processors, cause the computing system (see at least Zou: ¶ [0050] & Fig. 7. Zou notes memory storing instructions shown in Fig. 7 item 722 “system memory”.) to perform:
- receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions (see at least Zou: ¶ [0048] & Fig. 6. Zou notes that at step 610, resource utilization data may be received. For example, the billing service may receive utilization data for resources associated with subscriptions (e.g., associated with a subscription identifier) from a vendor of a product referenced by the subscriptions. At step 612, charges may be applied to accounts in accordance with the subscriptions, for example, the billing engine may generate charge events as described above. At step 614, one or more financial metrics may be determined based on the generated charge events.)
	- generating, based on the first and/or the one or more first order actions (see at Zou at ¶ [0025] & Fig. 3.). Zou teaches that each offered product (or service) 304 may be associated with one or more rate plans 308. A rate plan may include one or more types of associated charge objects 312, including one-time charges, recurring charges, usage charges, overage charges and discounts, among other exemplary charge objects. A subscription customer account 316 may be associated with one or more subscriptions 320. Also at ¶ [0027]: “For example, multiple charge segments 340 may be created with respect to a single recurring charge object 312, for example, in response to a price and/or quantity change in an associated charge object at a certain time or during a certain time interval, such as the expiration of a discount, modeled on an “introductory period” for a subscription.” See also at ¶ [0031]: “For example, suppose that a charge event associated with a monthly recurring charge is generated for the period Mar. 1, 2011 through Mar. 31, 2011. Then 	the “processed through” date for the recurring charge may be set to Mar. 1, 2011 and the “charged through” date may be set to Mar. 31, 2011. When a corresponding charge event for the month of April is generated, the “processed through” and “charged through” dates may be advanced to Apr. 1, 2011 and Apr. 30, 2011, respectively. As will be apparent to one of skill in the art, the differing “charged through” date can have consequences for determining and/or forecasting revenue and other financial statistics and/or metrics.”), one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions (see at least Zou: Fig. 5 & ¶ [0049]. Zou notes that such a data model further facilitates efficient and effective determination of financial metrics such as monthly recurring revenue (MRR), total contract value (TCV), total invoice amount and annual contract value. For example, such metrics may be determined based on charge segments, and rolled up through to the charge, subscription and/or amendment, and account levels. Reliable determination of such metrics is not insignificant, since product vendor business decisions can depend on resultant values.)
	- generating a multi-tiered subscription data object (see at least Zou: Figs. 3-4), the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics (see at least Zou: ¶ [0025] & Figs. 3-4. Zou notes that the first tier includes product A, the second tier of the first order action includes amendment (e.g., that is the subscription product amendment) and the third tier which includes one or more first order metrics includes the start date, the end date and the new end date. See also ¶ [0032]: “Fig. 4 by way of example, exemplary embodiments of the SBMS may include components, such as a billing engine 400, similar to the billing agent depicted in Fig. 2, which may generate charge events in accordance with the subscription billing management model shown in FIG. 3. Suppose that a one year subscription 408 begins on Jan. 1, 2014 and is billed at a flat-fee per month and provides for an introductory rate of $100 per month for the first two months, then increases to the standard monthly rate of $200 per month for the remainder of the of the subscription. The subscription model may include an introductory rate charge object 412 and a flat fee per period charge object 416.”)
	- storing the multi-tiered subscription data object in a data storage device (see at least Zou: ¶ [0024] & Fig. 2. Zou notes that data related to the billing system may be stored in at least one database 240, which may be hosted on a separate computing device (not shown) from the billing service 208. See also ¶ [0052] of Zou: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”)
However, Zou system for providing tiered subscription data storage in a multi-tenant system doesn’t explicitly teach the following:
- receiving a first request for a first report;
- retrieving at least a portion of the multi-tiered subscription data object from the storage device;
- generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports;
- presenting the one or more first multi-tiered subscription object reports
Suggula in the analogous art for providing tiered subscription data storage in a multi-tenant system teaches the following:
- receiving a first request for a first report (see at least Suggula: ¶ [0044] & Fig. 4c. Suggula notes that “each such device 308 and 310 may include a client application such as a browser that enables a user of the device to generate requests for information or services that are provided by system 352.” System 352 may include a web interface 362 that receives requests from users and enables a user to interact with one or more types of data and applications (such as ERP 364, CRM 366, eCommerce 368, or other applications that provide services and functionality to customers or business employees. See also ¶ [0063] of Suggula.).
- retrieving at least a portion of the multi-tiered subscription data object (see at least Suggula: ¶ [0023] & Figs. 2-3. Suggula notes that the use of automated revenue arrangements lead to reduced risk of missing opportunity to recognize revenue resulting from manual processes and provides an elegant way for events occurring external to the data processing platform to trigger recognition commencement through the definition and operation of custom platform objects. Revenue is one of (or may be) the most important financial statement measure considered for both preparers and users of financial statements. Revenue may be used to measure and assess aspects of an entity's past financial performance, future prospects, and general financial health. Hence an organization or enterprise needs to ensure the accurate and timely recognition/processing of revenue, the process of which is subject to multiple accounting standards/guidance (e.g., US GAAP and IFRS). At ¶ [0049]: By introducing a revenue arrangement in conjunction with one or more sales, the overall revenue may be subdivided into allocable portions for associations with various elements of any specific sale. Such allocable portions may be arranged with regard to revenue source (e.g., sales, orders, subscriptions, projects, and the like), multi-currency transactions, multi-national transactions, billed and unbilled receivables or any other delineation available of when revenue may be recognized.) from the storage device (see at least Suggula: ¶ [0045]: Alternatively, or in addition, computing environments in which embodiments may be implemented include any suitable system that permits users to access, process, and utilize data stored in a data storage element (e.g., a database) that can be accessed remotely over a network.)
- generating, based on the one or more first order metrics of the multi-tiered subscription data object (see at least Suggula: Fig. 2 & Fig. 4c), one or more first multi-tiered subscription object reports (see at least Suggula: ¶ [0059-0060] & Fig. 4c. Suggula notes that after the adjustment, the method returns to the approval decision step 438 for the revenue manager. Once the revenue arrangement is created and approved, various trackable events may trigger one or more actions with respect to revenue recognitions and other actions that are related. The next paragraphs Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect. Examiner Note: Examiner interprets that the one or more first order metrics are pertaining to the order action(s) and/or subscription(s) when referring to Applicant’s Specification ¶ [004].)
- presenting the one or more first multi-tiered subscription object reports (see at least Suggula: ¶ [0063] & Fig. 4c. Suggula notes that the third triggered action 473 may be a communication to an invoicing engine for generating an invoice corresponding to the fulfillment of the trackable event. The invoicing engine may then, in turn, generate a physical invoice to be mailed to a customer or may be an electronic communication notifying a customer that payment is now due or that a triggered payment has been invoked. A seller may have established a pay account, such as a credit card, for monthly payment of a service fee. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Zou system for providing tiered subscription data storage in a multi-tenant system with the aforementioned teachings of receiving a first request for a first report & retrieving at least a portion of the multi-tiered subscription data object from the storage device & generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports & presenting the one or more first multi-tiered subscription object reports in view of Suggula, wherein substantial efforts have been directed to Enterprise Resource Planning (ERP) systems that integrate the capabilities of several historically separate business computing systems into a common system, with a view toward streamlining business processes and increasing efficiencies on a business-wide level (see Suggula: ¶ [0020]).
Further, the claimed invention is merely a combination of old elements in a similar field for providing tiered subscription data storage in a multi-tenant system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Suggula, the results of the combination were predictable.

Regarding Independent Claims 10 and 19, Zou method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system teaches 
- receiving a first order, the first order being associated with a subscription, the first order being associated with one or more first order actions (see at least Zou: ¶ [0048] & Fig. 6. Zou notes that at step 610, resource utilization data may be received. For example, the billing service may receive utilization data for resources associated with subscriptions (e.g., associated with a subscription identifier) from a vendor of a product referenced by the subscriptions. At step 612, charges may be applied to accounts in accordance with the subscriptions, for example, the billing engine may generate charge events as described above. At step 614, one or more financial metrics may be determined based on the generated charge events.)
	- generating, based on the first and/or the one or more first order actions (see at Zou at ¶ [0025] & Fig. 3.). Zou teaches that each offered product (or service) 304 may be associated with one or more rate plans 308. A rate plan may include one or more types of associated charge objects 312, including one-time charges, recurring charges, usage charges, overage charges and discounts, among other exemplary charge objects. A subscription customer account 316 may be associated with one or more subscriptions 320. Also at ¶ [0027]: “For example, multiple charge segments 340 may be created with respect to a single recurring charge object 312, for example, in response to a price and/or quantity change in an associated charge object at a certain time or during a certain time interval, such as the expiration of a discount, modeled on an “introductory period” for a subscription.” See also at ¶ [0031]: “For example, suppose that a charge event associated with a monthly recurring charge is generated for the period Mar. 1, 2011 through Mar. 31, 2011. Then 	the “processed through” date for the recurring charge may be set to Mar. 1, 2011 and the “charged through” date may be set to Mar. 31, 2011. When a corresponding charge event for the month of April is generated, the “processed through” and “charged through” dates may be advanced to Apr. 1, 2011 and Apr. 30, 2011, respectively. As will be apparent to one of skill in the art, the differing “charged through” date can have consequences for determining and/or forecasting revenue and other financial statistics and/or metrics.”), one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions (see at least Zou: Fig. 5 & ¶ [0049]. Zou notes that such a data model further facilitates efficient and effective determination of financial metrics such as monthly recurring revenue (MRR), total contract value (TCV), total invoice amount and annual contract value. For example, such metrics may be determined based on charge segments, and rolled up through to the charge, subscription and/or amendment, and account levels. Reliable determination of such metrics is not insignificant, since product vendor business decisions can depend on resultant values.)
	- generating a multi-tiered subscription data object (see at least Zou: Figs. 3-4), the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics (see at least Zou: ¶ [0025] & Figs. 3-4. Zou notes that the first tier includes product A, the second tier of the first order action includes amendment (e.g., that is the subscription product amendment) and the third tier which includes one or more first order metrics includes the start date, the end date and the new end date. See also ¶ [0032]: “Fig. 4 by way of example, exemplary embodiments of the SBMS may include components, such as a billing engine 400, similar to the billing agent depicted in Fig. 2, which may generate charge events in accordance with the subscription billing management model shown in FIG. 3. Suppose that a one year subscription 408 begins on Jan. 1, 2014 and is billed at a flat-fee per month and provides for an introductory rate of $100 per month for the first two months, then increases to the standard monthly rate of $200 per month for the remainder of the of the subscription. The subscription model may include an introductory rate charge object 412 and a flat fee per period charge object 416.”)
	- storing the multi-tiered subscription data object in a data storage device (see at least Zou: ¶ [0024] & Fig. 2. Zou notes that data related to the billing system may be stored in at least one database 240, which may be hosted on a separate computing device (not shown) from the billing service 208. See also ¶ [0052] of Zou: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”)
However, Zou method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system doesn’t explicitly teach the following:
- receiving a first request for a first report;
- retrieving at least a portion of the multi-tiered subscription data object from the storage device;
- generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports;
- presenting the one or more first multi-tiered subscription object reports
Suggula in the analogous art for providing tiered subscription data storage in a multi-tenant system teaches the following:
- receiving a first request for a first report (see at least Suggula: ¶ [0044] & Fig. 4c. Suggula notes that “each such device 308 and 310 may include a client application such as a browser that enables a user of the device to generate requests for information or services that are provided by system 352.” System 352 may include a web interface 362 that receives requests from users and enables a user to interact with one or more types of data and applications (such as ERP 364, CRM 366, eCommerce 368, or other applications that provide services and functionality to customers or business employees. See also ¶ [0063] of Suggula.).
- retrieving at least a portion of the multi-tiered subscription data object (see at least Suggula: ¶ [0023] & Fig. 2. Suggula notes that the use of automated revenue arrangements lead to reduced risk of missing opportunity to recognize revenue resulting from manual processes and provides an elegant way for events occurring external to the data processing platform to trigger recognition commencement through the definition and operation of custom platform objects. Revenue is one of (or may be) the most important financial statement measure considered for both preparers and users of financial statements. Revenue may be used to measure and assess aspects of an entity's past financial performance, future prospects, and general financial health. Hence an organization or enterprise needs to ensure the accurate and timely recognition/processing of revenue, the process of which is subject to multiple accounting standards/guidance (e.g., US GAAP and IFRS). At ¶ [0049]: By introducing a revenue arrangement in conjunction with one or more sales, the overall revenue may be subdivided into allocable portions for associations with various elements of any specific sale. Such allocable portions may be arranged with regard to revenue source (e.g., sales, orders, subscriptions, projects, and the like), multi-currency transactions, multi-national transactions, billed and unbilled receivables or any other delineation available of when revenue may be recognized.) from the storage device (see at least Suggula: ¶ [0045]: Alternatively, or in addition, computing environments in which embodiments may be implemented include any suitable system that permits users to access, process, and utilize data stored in a data storage element (e.g., a database) that can be accessed remotely over a network.)
- generating, based on the one or more first order metrics of the multi-tiered subscription data object (see at least Suggula: Fig. 2 & Fig. 4c), one or more first multi-tiered subscription object reports (see at least Suggula: ¶ [0059-0060] & Fig. 4c. Suggula notes that after the adjustment, the method returns to the approval decision step 438 for the revenue manager. Once the revenue arrangement is created and approved, various trackable events may trigger one or more actions with respect to revenue recognitions and other actions that are related. The next paragraphs discuss these triggered actions in the context of a revenue arrangement. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect. Examiner Note: Examiner interprets that the one or more first order metrics are pertaining to the order action(s) and/or subscription(s) when referring to Applicant’s Specification ¶ [004].)
- presenting the one or more first multi-tiered subscription object reports (see at least Suggula: ¶ [0063] & Fig. 4c. Suggula notes that the third triggered action 473 may be a communication to an invoicing engine for generating an invoice corresponding to the fulfillment of the trackable event. The invoicing engine may then, in turn, generate a physical invoice to be mailed to a customer or may be an electronic communication notifying a customer that payment is now due or that a triggered payment has been invoked. A seller may have established a pay account, such as a credit card, for monthly payment of a service fee. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Zou method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system with the aforementioned teachings of receiving a first request for a first report & retrieving at least a portion of the multi-tiered subscription data object from the storage device & generating, based on the one or more first order metrics of the multi-tiered subscription data object, one or more first multi-tiered subscription object reports & presenting the one or more first multi-tiered subscription object reports in view of Suggula, wherein substantial efforts have been directed to Enterprise Resource Planning (ERP) systems that integrate the capabilities of several historically separate business computing systems into a common system, with a view toward streamlining business processes and increasing efficiencies on a business-wide level (see Suggula: ¶ [0020]).
Further, the claimed invention is merely a combination of old elements in a similar field for providing tiered subscription data storage in a multi-tenant system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Suggula, the results of the combination were predictable.

Regarding Dependent Claims 2 and 11, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Independent Claims 1 and 10 above, and Zou further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
	- wherein the one or more first order metrics are generated in response to the receiving the first order (see at least Zou: Fig. 5 & ¶ [0049]. Zou notes that such a data model further facilitates efficient and effective determination of financial metrics such as monthly recurring revenue (MRR), total contract value (TCV), total invoice amount and annual contract value. For example, such metrics may be determined based on charge segments, and rolled up through to the charge, subscription and/or amendment, and account levels. Reliable determination of such metrics is not insignificant, since product vendor business decisions can depend on resultant values.)

Regarding Dependent Claims 3 and 12, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Claims 1-2 and 10-11 above, and Suggula further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
- wherein the one or more first multi-tiered subscription object reports are generated in response to receiving the first request for the first report (see at least Suggula: Fig. 2 & Fig. 4c), the first request for the first report being received (see at least Suggula: ¶ [0044] & Fig. 4c. Suggula notes that each such device 308 and 310 may include a client application such as a browser that enables a user of the device to generate requests for information or services that are provided by system 352. System 352 may include a web interface 362 that receives requests from users and enables a user to interact with one or more types of data and applications (such as ERP 364, CRM 366, eCommerce 368, or other applications that provide services and functionality to customers or business employees).) after the one or more first order metrics are generated (see at least Suggula: ¶ [0063] & Fig. 4c. Suggula notes that “The third triggered action 473 may be a communication to an invoicing engine for generating an invoice corresponding to the fulfillment of the trackable event. The invoicing engine may then, in turn, generate a physical invoice to be mailed to a customer or may be an electronic communication notifying a customer that payment is now due or that a triggered payment has been invoked.” Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Zou method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system with the aforementioned teachings of wherein the one or more first multi-tiered subscription object reports are generated in response to receiving the first request for the first report, the first request for the first report being received after the one or more first order metrics are generated in view of Suggula, wherein the distributed computing service/platform 108 may be a multi-tenant and service platform 108 and may be operated by an entity in order to provide multiple tenants with a set of business related applications, data storage, and functionality. These applications and functionality may include ones that a business uses to manage various aspects of its operations (see Suggula: ¶ [0029]).
Further, the claimed invention is merely a combination of old elements in a similar field for providing tiered subscription data storage in a multi-tenant system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Suggula, the results of the combination were predictable.

Regarding Dependent Claims 4 and 13, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Claims 1-3 and 10-12 above, and Suggula further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
- the one or more first multi-tiered subscription object reports including at least a portion of the one or more first order metrics (see at least Suggula: ¶ [0023] & Figs. 2-3. Suggula notes that the use of automated revenue arrangements lead to reduced risk of missing opportunity to recognize revenue resulting from manual processes and provides an elegant way for events occurring external to the data processing platform to trigger recognition commencement through the definition and operation of custom platform objects. Revenue is one of (or may be) the most important financial statement measure considered for both preparers and users of financial statements. Revenue may be used to measure and assess aspects of an entity's past financial performance, future prospects, and general financial health. Hence an organization or enterprise needs to ensure the accurate and timely recognition/processing of revenue, the process of which is subject to multiple accounting standards/guidance (e.g., US GAAP and IFRS). At ¶ [0049]: By introducing a revenue arrangement in conjunction with one or more sales, the overall revenue may be subdivided into allocable portions for associations with various elements of any specific sale. Such allocable portions may be arranged with regard to revenue source (e.g., sales, orders, subscriptions, projects, and the like), multi-currency transactions, multi-national transactions, billed and unbilled receivables or any other delineation available of when revenue may be recognized.)

Regarding Dependent Claims 5 and 14, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Independent Claims 1 and 10 above, and Zou further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
- wherein the data storage device is an object-oriented database of the system (see at least Zou: ¶ [0024] & ¶ [0052]. Zou notes that data related to the billing system may be stored in at least one database 240, which may be hosted on a separate computing device (not shown) from the billing service 208. The database 240 may be divided between data related to product catalogs 264, customer accounts 268, including customer account statements, and customer subscriptions 272. See also Zou at ¶ [0052]: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”) 

Regarding Dependent Claims 6, 15 and 20, Zou / Suggula system / method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Independent Claims 1, 10 and 19 above, and Zou further teaches the system / method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system comprising:
- receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order action (see at least Zou: ¶ [0048] & Fig. 6. Zou notes that at step 610, resource utilization data may be received. For example, the billing service may receive utilization data for resources associated with subscriptions (e.g., associated with a subscription identifier) from a vendor of a product referenced by the subscriptions. At step 612, charges may be applied to accounts in accordance with the subscriptions, for example, the billing engine may generate charge events as described above. At step 614, one or more financial metrics may be determined based on the generated charge events.)
	- generating, based on the second order and/or the one or more second order actions, one or more second order metrics (see at Zou at ¶ [0025] & Fig. 3.). Zou teaches that each offered product (or service) 304 may be associated with one or more rate plans 308. A rate plan may include one or more types of associated charge objects 312, including one-time charges, recurring charges, usage charges, overage charges and discounts, among other exemplary charge objects. A subscription customer account 316 may be associated with one or more subscriptions 320. Also at ¶ [0027]: “For example, multiple charge segments 340 may be created with respect to a single recurring charge object 312, for example, in response to a price and/or quantity change in an associated charge object at a certain time or during a certain time interval, such as the expiration of a discount, modeled on an “introductory period” for a subscription.” See also at ¶ [0031]: “For example, suppose that a charge event associated with a monthly recurring charge is generated for the period Mar. 1, 2011 through Mar. 31, 2011. Then the “processed through” date for the recurring charge may be set to Mar. 1, 2011 and the “charged through” date may be set to Mar. 31, 2011. When a corresponding charge event for the month of April is generated, the “processed through” and “charged through” dates may be advanced to Apr. 1, 2011 and Apr. 30, 2011, respectively. As will be apparent to one of skill in the art, the differing “charged through” date can have consequences for determining and/or forecasting revenue and other financial statistics and/or metrics.”), the one or more second order metrics including the key performance indicators derived from the second order and/or the second order metrics (see at least Zou:  Fig. 5 & ¶ [0049]. Zou notes that such a data model further facilitates efficient and effective determination of financial metrics such as monthly recurring revenue (MRR), total contract value (TCV), total invoice amount and annual contract value. For example, such metrics may be determined based on charge segments, and rolled up through to the charge, subscription and/or amendment, and account levels. Reliable determination of such metrics is not insignificant, since product vendor business decisions can depend on resultant values.)
- modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics (see at least Zou: ¶ [0025] & Fig. amendments 332 may modify an existing subscription 320, for example, to update the end date 328, to modify the set of associated products (not shown), and/or to modify the selected rate plans 336 associated with the set of associated products. Subscriptions 320 may be associated with a set of contract terms and conditions, and subscription amendments 332 may correspond to contract amendments. Charge objects 312 may trigger the generation of charges upon the occurrence of an event, such as a contract becoming effective and a product or service becoming active, an overage being detected, a billing period ending (or beginning), or a discount becoming effective (or expiring). Also at ¶ [0049]: For example, such metrics may be determined based on charge segments, and rolled up through to the charge, subscription and/or amendment, and account levels. Reliable determination of such metrics is not insignificant, since product vendor business decisions can depend on resultant values.)
- storing the modified multi-tiered subscription data object in the data storage device (see at least Zou: ¶ [0024] & Fig. 2. Zou notes that data related to the billing system may be stored in at least one database 240, which may be hosted on a separate computing device (not shown) from the billing service 208. See also ¶ [0052] of Zou: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”)
However, Zou system / method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system doesn’t explicitly teach the following:
- receiving a second request for a second report;
- retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device;
- generating, based on the one or more second order metrics of the modified multi-tiered subscription data object, one or more multi-tiered subscription object reports;
- presenting the one or more second multi-tiered subscription object reports
Suggula in the analogous art for providing tiered subscription data storage in a multi-tenant system teaches the following:
- receiving a second request for a second report (see at least Suggula: ¶ [0044] & Fig. 4c. Suggula notes that each such device 308 and 310 may include a client application such as a browser that enables a user of the device to generate requests for information or services that are provided by system 352. System 352 may include a web interface 362 that receives requests from users and 
- retrieving at least a portion of the modified multi-tiered subscription data object (see at least Suggula: ¶ [0023] & Figs. 2-3. Suggula notes that the use of automated revenue arrangements lead to reduced risk of missing opportunity to recognize revenue resulting from manual processes and provides an elegant way for events occurring external to the data processing platform to trigger recognition commencement through the definition and operation of custom platform objects. Revenue is one of (or may be) the most important financial statement measure considered for both preparers and users of financial statements. Revenue may be used to measure and assess aspects of an entity's past financial performance, future prospects, and general financial health. Hence an organization or enterprise needs to ensure the accurate and timely recognition/processing of revenue, the process of which is subject to multiple accounting standards/guidance (e.g., US GAAP and IFRS). At ¶ [0049]: By introducing a revenue arrangement in conjunction with one or more sales, the overall revenue may be subdivided into allocable portions for associations with various elements of any specific sale. Such allocable portions may be arranged with regard to revenue source (e.g., sales, orders, subscriptions, projects, and the like), multi-currency transactions, multi-national transactions, billed and unbilled receivables or any other delineation available of when revenue may be recognized.)  from the data storage device (see at least Suggula: ¶ [0045]: Alternatively, or in addition, computing environments in which embodiments may be implemented include any suitable system that permits users to access, process, and utilize data stored in a data storage element (e.g., a database) that can be accessed remotely over a network.)
- generating, based on the one or more second order metrics of the modified multi-tiered subscription data object, one or more multi-tiered subscription object reports (see at least Suggula: ¶ [0049-0050] & Fig. 4c. Suggula notes that a second sale 415 may undergo a revenue arrangement 416 in order to determine specific elements of the second sale, such as element B1 and element B2. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect.)
- presenting the one or more second multi-tiered subscription object reports (see at least Suggula: ¶ [0063] & Fig. 4c. Suggula notes that the third triggered action 473 may be a communication to an invoicing engine for generating an invoice corresponding to the fulfillment of the trackable event. The invoicing engine may then, in turn, generate a physical invoice to be mailed to a customer or may be an electronic communication notifying a customer that payment is now due or that a triggered payment has been invoked. A seller may have established a pay account, such as a credit card, for monthly payment of a service fee. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect. The presenting of the multi-tiered subscription object reports is reflected via the GUI or graphical user interface.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Zou system / method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system with the aforementioned teachings of receiving a second request for a second report & retrieving at least a portion of the modified multi-tiered subscription data object from the data storage device & generating, based on the one or more second order metrics of the modified multi-tiered subscription data object, one or more multi-tiered subscription object reports & presenting the one or more second multi-tiered subscription object reports in view of Suggula, wherein the distributed computing service/platform 108 may be a multi-tenant and service platform 108 and may be operated by an entity in order to provide multiple tenants with a set of business related applications, data storage, and functionality. These applications and functionality may include ones that a business uses to manage various aspects of its operations (see Suggula: ¶ [0029]).
Further, the claimed invention is merely a combination of old elements in a similar field for providing tiered subscription data storage in a multi-tenant system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Suggula, the results of the combination were predictable.

Regarding Dependent Claims 7 and 16, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Claims 1, 6, 10 and 15 above, and Zou further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
	- wherein the one or more second order metrics are generated in response to the receiving the second order (see at least Zou: Fig. 5 & ¶ [0049]. Zou notes that such a data model further facilitates efficient and effective determination of financial metrics such as monthly recurring revenue (MRR), total contract value (TCV), total invoice amount and annual contract value. For example, such metrics may be determined based on charge segments, and rolled up through to the charge, subscription and/or amendment, and account levels. Reliable determination of such metrics is not insignificant, since product vendor business decisions can depend on resultant values.)

Regarding Dependent Claims 8 and 17, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Claims 1, 6-7, 10 and 15-16 above, and Suggula further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
- wherein the one or more second multi-tiered subscription object reports are generated in response to receiving the second request for the second report, the second request for the second report being received after the one or more second order metrics are generated (see at least Suggula: ¶ [0049-0050] & Fig. 4c. Suggula notes that a second sale 415 may undergo a revenue arrangement 416 in order to determine specific elements of the second sale, such as element B1 and element B2. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Zou system / method / non-transitory computer readable medium for providing tiered subscription data storage in a multi-tenant system with the aforementioned teachings of wherein the one or more second multi-tiered subscription object reports are generated in response to receiving the second request for the second report, the second request for the second report being received after the one or more second order metrics are generated in view of Suggula, wherein the distributed computing service/platform 108 may be a multi-tenant and service platform 108 and may be operated by an entity in order to provide multiple tenants with a set of business related applications, data storage, and functionality. These applications and functionality may include ones that a business uses to manage various aspects of its operations (see Suggula: ¶ [0029]).
Further, the claimed invention is merely a combination of old elements in a similar field for providing tiered subscription data storage in a multi-tenant system, and in the combination each element merely would have performed the same function as it did separately, and one of Suggula, the results of the combination were predictable.

Regarding Dependent Claims 9 and 18, Zou / Suggula system / method for providing tiered subscription data storage in a multi-tenant system teaches the limitations of Claims 1, 6-8, 10 and 15-17 above, and Suggula further teaches the system / method for providing tiered subscription data storage in a multi-tenant system comprising:
- the one or more second multi-tiered subscription object reports including at least a portion of the one or more second order metrics (see at least Suggula: ¶ [0063] & Fig. 4c. Suggula notes that the third triggered action 473 may be a communication to an invoicing engine for generating an invoice corresponding to the fulfillment of the trackable event. The invoicing engine may then, in turn, generate a physical invoice to be mailed to a customer or may be an electronic communication notifying a customer that payment is now due or that a triggered payment has been invoked. A seller may have established a pay account, such as a credit card, for monthly payment of a service fee. Examiner points also to Fig. 2 showing the “data objects” and “data storage layer” structure reflecting the multi-tiered subscription aspect. The presenting of the multi-tiered subscription object reports is reflected via the GUI or graphical user interface.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         

/BRIAN M EPSTEIN/               Supervisory Patent Examiner, Art Unit 3683